                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



ANTOINE MAURICE MOORE, Pro Se,                 )        Case No.: 3: 18 CV 2977
                                               )
        Petitioner                             )
                                               )        JUDGE SOLOMON OLIVER, JR.
        v.                                     )
                                               )
LUCAS COUNTY SHERIFF’S                         )
DEPARTMENT,                                    )
                                               )
                                               )        MEMORANDUM OF OPINION
        Respondent                             )        AND ORDER



        Pro Se Petitioner Antoine Maurice Moore has filed a Petition for a Writ of Habeas Corpus

in this matter pursuant to 28 U.S.C. § 2254. (Doc. No. 1.) His Petition on its face indicates he seeks

to challenge on various grounds criminal charges originally brought against him in Case No. CR 18-

2589 in the Lucas County Court of Common Pleas. The Petition also indicates he seeks to challenge

a pending federal criminal case against him, Case No. 3:18 CR 532. (Id.)

        Pursuant to Rule 4 of the Rules Governing Habeas Corpus Cases under § 2254, a federal

district court is required to examine a habeas corpus petition and determine whether “it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” If so, the district court must summarily dismiss the petition. See Rule 4; Allen v.

Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the duty to “screen out” petitions that

lack merit on their face).
       The Court finds that the Petition must be summarily dismissed. Habeas corpus relief is

available under § 2254 only to “a person in custody pursuant to the judgment of a State court.” 28

U.S.C. § 2254(a). The Petition on its face does not indicate Petitioner is in custody pursuant to a

State court judgment. Rather, on its face the Petition indicates that the state criminal case the

Petitioner seeks to challenge was dismissed. The Petition states that Lucas County Case No. CR

18-2589 was “nolle dismiss[ed].” (Doc. No. 1 at 1.)

       Accordingly, because Petitioner does not demonstrate he is in custody pursuant to a State

court judgment, § 2254 provides him no avenue for relief.

       Further, to the extent the Petitioner seeks to challenge charges against him in a pending

federal criminal case, he likewise has no plausible claim for relief under § 2254. Where a federal

pretrial detainee’s claims purport to be dispositive of pending federal criminal charges, those claims

must be exhausted at trial and on direct appeal before habeas corpus relief may become available

under 28 U.S.C. § 2241. See Sandles v. Hemingway, 22 F. App'x 557 (6th Cir. 2001) (citing Moore

v. United States, 875 F.Supp. 620, 624 (D. Neb. 1994); Flowers v. Edwards, 780 F.2d 1020, 1985

WL 13977, *1 (6th Cir. Nov. 18, 1985) (unpublished)). In any case, Petitioner may not pursue

habeas corpus relief in connection with federal charges under § 2254.

                                            Conclusion

       Accordingly, Petitioner’s motion to proceed in forma pauperis (Doc. No. 2) is granted, and

the Petition is summarily dismissed pursuant to Rule 4 of the Rules Governing Habeas Corpus




                                                  2
Cases. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith and that there is no basis upon which to issue a certificate

of appealability. Fed. R. App. P. 22(b); 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.



                                                      /S/ SOLOMON OLIVER, JR.
                                                      UNITED STATES DISTRICT JUDGE


April 23, 2019




                                                  3
